Citation Nr: 1140057	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  07-24 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for right knee, degenerative arthritis.  

2.  Entitlement to an evaluation in excess of 10 percent for right knee, ligament laxity.
  
3.  Entitlement to an evaluation in excess of 10 percent for left knee, degenerative arthritis.  

4.  Entitlement to an evaluation in excess of 10 percent for left knee, ligament laxity.

5.  Entitlement to a compensable evaluation for a right hip disorder.

6.  Entitlement to a compensable evaluation for a left hip disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to June 1979.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran was scheduled for a Travel Board hearing in May 2011.  He did not report for his hearing and did not request it to be rescheduled.   Therefore, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2011).

The issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND 

The Board finds that further development is necessary before a decision on the merits may be made.

The RO scheduled the Veteran for VA examination in January 2006.  The Veteran did not report for the examination.  The Veteran did not report for rescheduled examination in April 2007 and once again in May 2007.

In correspondence dated in January 2006, April 2007, and May 2007 the RO was notified by fee based examiners that the Veteran failed to appear for the scheduled examinations.  

The appellant submitted a written statement in March 2006 to the effect that he did not receive the December 2005 letter notifying him of his fee based examination appointment in time due to an address change.  He requested that VA reschedule the examination.   The appellant in August 2007 submitted a written statement to the effect that he did not receive the April 2007 and May 2007 letters notifying him of his rescheduled fee based examination appointments due to his being semi-transient.  He requested that VA reschedule the examination.  

The Board notes that the record reveals numerous addresses for the Veteran.

It is pertinent to note that Congress has created the veterans' benefits system to be both "paternalistic" and "uniquely pro-claimant." See Jaquay v. Principi, 304 F.3d 1276   (Fed. Cir. 2002); Nolen v. Gober, 222 F.3d 1356   (Fed. Cir. 2000); Hensley v. West, 212 F.3d 1255   (Fed. Cir. 2000).  VA has a duty to fully and sympathetically develop a claimant's claim to its optimum.  Hodge v. West, 155 F.3d 1356, 1362   (Fed. Cir. 1998).  In view of these directives, the Veteran should be afforded one more opportunity to appear for a VA examination.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159. 

Re-examinations will be requested whenever VA determines that there is a need to verify either the continued existence or the current severity of a disability. Individuals for whom examinations have been authorized and scheduled are required to report for such examinations. 38 C.F.R. § 3.327(a) (2011).  Under 38 C.F.R. § 3.655(b), if a Veteran does not appear at a scheduled VA examination that is required in order to adjudicate a claim, VA may proceed with the adjudication of the claim. This regulation states, "[w]hen a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied. "Examples of "good cause" include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc. 38 C.F.R. § 3.655(a). 

However, the appellant is notified that it is his responsibility to report for any examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655.  The Board notes that "[T]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193   (1991).  

The record reveals that there were numerous different addresses of record for the Veteran.  The RO should attempt to locate the Veteran and assure that his address had been updated.  He should then be provided with another opportunity to report for the requested examinations. 
 
Moreover, the Board notes that the issue of TDIU has been raised in conjunction with a separate claim for an increased rating for a lumbar spine disorder.  The RO granted an increased rating for the lumbar spine disorder in an April 2008 rating decision.  That issue is not before the Board at this time.  TDIU was also denied in that decision.   

However, the issue of TDIU is again raised by the record with the issues of entitlement to increased ratings for the bilateral knees and hips and should again be considered.  However, it cannot be decided until these issues are resolved.  The Board thus finds the issue of TDIU to be inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183   (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  The Court of Appeal for Veterans Claims has held that a claim for TDIU is not a separate claim, but rather is part of a claim for a disability rating and must be addressed whenever reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, the case is REMANDED for the following action: 

1.  The RO/AMC should attempt to contact the Veteran and determine the Veteran's correct and current address.  All efforts to contact the Veteran are to be documented and associated with the claims folder. 

2.  The RO/AMC should request the Veteran to identify the names, addresses, and approximate dates for all VA and non-VA health care providers who provided treatment for his bilateral knees and hips disorders since February 2005, not already associated with the claims files.  The RO/AMC must include the correct authorization and release forms to allow for the procurement of such records and should obtain them.

3.   If any outstanding records are appropriately identified and their release authorized (as necessary), the RO/AMC must attempt to obtain them.  All attempts to obtain these records should be documented in the claims file.  If no further treatment records exist, the claims file should be documented accordingly. 

4.  Reschedule the Veteran for the appropriate examination for knee and hip disorders.  Provide the VHA with the Veteran's most recent address of record. The report of examination should include a detailed account of all manifestations of the service-connected bilateral knees and hips disabilities, to include range of motion studies.  To the extent that there is any additional functional loss due to pain, weakness, fatigability, incoordination or pain on movement of a joint in accordance with DeLuca v. Brown, 8 Vet. App. 202 (1995), this should be expressed, if possible, in terms of the additional range of motion loss. The examiner should also identify the point at which pain begins.  The examiner should also indicate whether there is lateral instability or recurrent subluxation and if so whether it is slight, moderate or severe. 

The examiner should also opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's service-connected disabilities (bilateral knees and hips), would prevent him from obtaining and following substantially gainful employment for which his education and occupational experience would otherwise qualify him. 

All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The claims folder and a copy of this remand must be made available and reviewed by the examiner in conjunction with the examination.  The examiner should provide a complete rationale for all conclusions reached. 

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).

6.  The RO/AMC should readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If a decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.



